Exhibit 10.16
Fiscal Year 2009 Executive Management Bonus Program
The Compensation Committee (“Compensation Committee”) of the Board of Directors
(“Board”) approved a cash bonus plan for fiscal year 2009 (the “2009 Executive
Management Bonus Program”) pursuant to which certain members of our executive
management team with global strategic management responsibilities will
participate, including Jeffrey Weiss and Randy Underwood, who are each named
executive officers of the Company, and Norman Miller, our Executive Vice
President and Chief Operating Officer. The 2009 Executive Management Bonus
Program sets forth target bonus amounts as a percentage of base compensation,
which percentage is subject to increase based upon the Company’s achievement of
certain earnings before interest, taxes, depreciation and amortization
(“EBITDA”) goals.
     The target bonus award for each of Mssrs. Miller and Underwood under the
2009 Executive Management Bonus Program is 80% and the maximum bonus opportunity
is 160%. The target bonus award and the maximum bonus opportunity for Mr. Weiss
under the 2009 Executive Management Bonus Program is 100% and 150%,
respectively, each as determined pursuant to the bonus provision contained in
his employment agreement, which has been previously filed by the Company as an
Exhibit to the Company’s Current Report on Form 8-K filed with the Securities
and Exchange Commission on October 9, 2007.
     The Compensation Committee and/or the Board will determine the EBITDA
operating targets and methodology on which the bonuses are paid pursuant to the
2009 Executive Management Bonus Program based upon methods used historically by
the Company. The Compensation Committee and/or the Board retain the right to
amend, alter or terminate the 2009 Executive Management Bonus Program at any
time. The bonuses under the 2009 Executive Management Bonus Program will be
calculated and paid after finalizing the Company’s annual financial results for
fiscal year 2009 or pursuant to certain contract provisions. Each employee must
be employed in good standing on date of payment in order to receive payment
under the arrangement.

